Citation Nr: 1103350	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty training (ADT) with the United 
States Army Reserves (USAR) from August 1987 to December 1987 as 
well as a period of active duty from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified during a hearing before a Decision Review 
Officer (DRO) at the RO in February 2009; a transcript of that 
hearing is of record.

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing is 
of record.  The record was held open for a period of 30 days to 
afford the Veteran an opportunity to submit additional private 
treatment records.

In September 2010, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on appeal 
as well as a waiver of RO jurisdiction of such evidence.  Thus, 
the Board accepts this evidence for inclusion in the record on 
appeal.  38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for a low back disorder is warranted.

The term "active military service" includes active duty and any 
period of ADT during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in line 
of duty.  38 C.F.R. § 3.6(a) (2010).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service treatment records reflected complaints of low back pain 
not due to trauma in October 1987.  A November 1990 treatment 
note detailed complaints of low back pain for the last month and 
findings of full range of motion.  In a May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation report, the 
Veteran complained of muscle failure in her back as well as 
recurrent low back pain with pain in both legs.  The examiner 
noted the possibility of additional evaluation for her back 
problem.  Her DD Form 214 listed her military occupational 
specialty (MOS) as Petroleum Supply Specialist.

The Veteran contends that her claimed low back disorder began in 
1991 and is related to the repeated in-service heavy lifting 
required with her duty assignment.  During the September 2010 
hearing, the Veteran indicated that she did not claim any back 
injury upon separation from active duty because she was told her 
duty would be extended and was eager to get home to her children 
after her period of active duty. 

VA treatment records dated from 2007 to 2010 reflect complaints 
of low back pain and radiating pain to the lower extremities, 
treatment with manipulation and steroid injections, and findings 
of chronic muscle strain in the low back, sciatica, foraminal 
stenosis, lumbar radiculopathy, and degenerative disk disease.  
While a February 2007 VA x-ray report revealed normal lumbosacral 
spine findings, VA x-ray and MRI reports dated in January 2008 
revealed a minimal amount of narrowing of the L5-S1 
intervertebral disc spaces, extradural defect at the L4-5 level 
consistent with protrusion, and focal area increased signal 
consistent with annular tear. 

Private chiropractic treatment records dated in February 2009 
detailed complaints of back and lower extremity pain and findings 
of lumbar segmental/somatic dysfunction, lumbago, and sciatica.

In the October 2009 VA spine examination report, the VA examiner, 
a VA physician, listed an impression of right L4-5 disk 
herniation with radiculitis.  He indicated that the Veteran's 
service records supported that she had low back pain while on 
active duty in the military.  However, the examiner noted that he 
was unable to establish chronicity or continuity of 
symptomatology, as there was an absence of medical documentation 
regarding the Veteran's low back complaints from when she was in 
the military in 1991 and first sought medical attention in 2007.  
He reported that he was unable to resolve this matter without 
resort to mere speculation.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It 
is noted that a VA medical examination is not inadequate merely 
because the medical examiner states he or she cannot reach a 
conclusion without resort to speculation.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).  Thus, while VA has a duty to assist a 
veteran by providing a medical examination in certain situations, 
that duty does not extend to requiring a VA physician to render 
an opinion beyond what may reasonably be concluded from the 
procurable medical evidence.  

Nevertheless, the Court of Appeals for Veterans Claims (Court) 
did find in Jones that simply concluding that the etiology of a 
disability could not be resolved without speculation without 
providing any explanation why, was inadequate.  The phrase 
"without resort to speculation" should reflect the limitations 
of knowledge in the medical community at large and not those of a 
particular examiner.  Further, the Court indicated the examiner 
should clearly identify precisely what facts cannot be 
determined.  For example, it should be clear in the examiner's 
remarks whether it cannot be determined from current medical 
knowledge that a specific in-service injury or disease can 
possibly cause the claimed condition, or that the actual cause 
cannot be selected from multiple potential causes.

The Board further notes that multiple fellow service members have 
corroborated the Veteran's assertions of in-service heavy lifting 
and in-service treatment for back symptomatology.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Under 38 
U.S.C.A. § 1154(a), lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

In light of the cumulative record discussed above, the AMC/RO 
should arrange for the Veteran to undergo an additional 
examination to clarify the nature and etiology of her claimed low 
back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Jackson, 
Mississippi; however, the claims file only contains VA treatment 
records dated up to July 2010.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file any additional outstanding VA 
records.

In statements of record as well as the September 2010 hearing 
transcript, it was indicated that the Veteran received private 
treatment from a private physician identified as Dr. Armstrong. 
for her claimed back disorder.  Any records from that private 
treatment provider should also be obtained.  38 C.F.R. § 3.159(c) 
(2010).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for her claimed back disorder for the 
time period since June 1991.  Of particular 
interest are any private treatment records 
from Dr. Armstrong, for the period from June 
1991 to the present.  

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow her the opportunity to obtain and 
submit those records for VA review.

2.  Obtain VA clinical records pertaining to 
the Veteran's claimed low back disorder from 
the Jackson VAMC for the period from July 
2010 to the present.

3.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of her 
claimed low back disorder.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder and a 
copy of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any diagnosed 
back disorder is etiologically related to her 
period of active service, to include the 
claimed in-service back injury.  In doing so, 
the examiner should acknowledge and discuss 
the findings made by the October 2009 VA 
examiner, statements from the Veteran, and 
statements from fellow serviceman asserting 
continuity of symptomatology since service as 
well as the claimed in-service back injury.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with supporting 
rationale.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
her claim.  38 C.F.R. § 3.655.

5.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case (SSOC) in July 2010.  If the benefit 
sought on appeal remains denied, the Veteran 
and her representative should be furnished an 
appropriate SSOC and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


